UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 00-60832
                         Summary Calendar



                        JACINTA C. JOYCE,

                                              Plaintiff-Appellant,


                              VERSUS


      F. WHITTEN PETERS, Acting Secretary of the Air Force,

                                               Defendant-Appellee.




           Appeal from the United States District Court
             For the Southern District of Mississippi
                        (1:99-CV-423-BrR)
                           May 17, 2001
Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

      In September 1999, Jacinta C. Joyce filed suit against the

Secretary of the Air Force alleging discrimination on the basis of

her race and as reprisal for prior complaints in violation of Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000(e), et seq.

Joyce was terminated from her position as a child care assistant in


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the Child Care Center at Keesler Air Force Base in Mississippi

after various incidents of child neglect, culminating with an

incident when four children, ages three to five, were found missing

from their class room in which Joyce was supervisor when their

parents came to pick them up.           The children were later found

unharmed,   but   an   investigation    revealed      that    Joyce    was    the

responsible assistant on duty at the time.              Joyce was given a

notice of proposed removal and was subsequently terminated in

November 1997.     The defendant filed an answer and subsequently

moved for summary judgment. In a 15-page Memorandum and Order, the

district court determined that Joyce had been terminated for a

legitimate,   non-discriminatory       reason   and    that    there    was    no

evidence which would support a finding of pretext as to the reason

for her termination.     The district court entered a Final Judgment

that Joyce take nothing by her suit and Joyce appealed to this

Court.

     We have carefully reviewed the briefs, the record excerpt, and

relevant portions of the record itself.         For the reasons stated by

the district court in its Memorandum and Order filed under date of

November 2, 2000, we affirm the Final Judgment entered by the

district court that plaintiff take nothing.

                  AFFIRMED.




                                   2